Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 6, 1975, convicting him of attempted murder in the second degree and attempted kidnapping in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The only claim made on this appeal is that the trial court’s comments concerning defendant’s expert witness deprived defendant of a fair trial. We find no merit to that contention. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.